Citation Nr: 1754672	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  09-47 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a skin disability, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Board remanded these claims in May 2017.

The Veteran testified at an April 2010 Decision Review Officer (DRO) hearing at the RO and a transcript of the hearing is of record.  In a January 2011 statement, the Veteran's representative withdrew a prior request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss Disability

In the May 2017 remand, the Board noted that the Veteran had a current bilateral hearing loss disability and stated that he "was exposed to acoustic trauma" during his active service.  The Board remanded the claim for a VA examination and opinion.  Upon review of the May 2017 VA audio examination and opinion, for the reasons outlined below, the Board finds that remand is required for an additional VA opinion, as outlined further in the remand directives below.

First, negative opinions (which were substantively the same) were provided as to direct service connection for the left and right ear.  The provided rationale included the statement that "[s]eparation audiogram dated 1967 to 1969 showed hearing [within normal limits] from 500-4000 Hz for each ear with no significantly worse threshold shifts from pre-induction audio."  The examiner's rationale relied, at least in part, on a lack of in-service documentation of a bilateral hearing loss disability.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2017)), however, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155 (1993).  The provided rationale is accordingly insufficient.

Second, the provided opinion stated that "[p]re-induction Report of Medical Examination dated [July 1966] showed hearing [within normal limits] from 500-6000 Hz for each ear."  The Board notes that prior to January 1, 1967, it is assumed that service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  After December 31, 1970, it is assumed that audiometric test results were reported in standards set forth by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the intervening period, audiometric test results will be considered under both ASA and ISO-ANSI standards.  In order to facilitate data comparison, ASA standards can be converted to ISO-ANSI standards.  The July 1966 pre-induction examination audiometric findings, when converted to ISO-ANSI standards, included a pure tone threshold of 35 in the left ear at 500 Hz and 25 at 4000 Hz.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the pre-induction examination audiometric findings contained some evidence of left ear hearing loss at 500 and 4000 Hz.  As such, it was factually inaccurate for the June 2017 examiner to state that the Veteran's pre-induction hearing was within normal limits.

Third, the May 2017 Board remand quoted an undated service treatment record (STR) audiogram as containing the following pure tone threshold results:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
0
20
LEFT
30
10
0
10
30

The Board notes that the referenced audiogram was provided in graphical format and the quoted results were the interpretation of such by the Board.  While the audiogram was undated, it did list "AFES, Louisville, Kentucky" and the July 1966 pre-induction examination report listed "AFEES, Louisville, Kentucky."  This suggests that the undated audiogram could be the graphical results of the audiometric findings documented on the July 1966 pre-induction examination report.  The May 2017 Board remand numerical interpretation of the graphical undated audiogram, however, differs from the numbers listed on the July 1966 pre-induction examination report.  As such, on remand, the Board will request that a medical professional numerically interpret the graphical undated audiogram.  This is relevant because if the undated audiogram is not the same as the July 1966 pre-induction examination report audiometric findings and if the undated audiogram was correctly interpreted in the May 2017 Board remand, such findings when converted to ISO-ANSI standards would document a left ear hearing loss disability based on a pure tone threshold of 45 at 500 Hz and would also provide evidence of some degree of right ear hearing loss at 500 and 4000 Hz based on pure tone thresholds of 35 and 25, respectively.  See 38 C.F.R. § 3.385 (2017); Hensley v. Brown, 5 Vet. App. 155 (1993).

Skin Disability

The Veteran has variously contended that his skin disability is a result of his conceded in-service herbicide agent exposure.  The Board remanded this claim in May 2017 for a VA examination and an opinion addressing whether "any identified skin disability, to include PMLE [polymorphic light eruption], was incurred or aggravated by his active duty or is otherwise etiologically related to his active service, to include exposure to herbicides."  

The Veteran was afforded a VA examination in June 2017.  The examiner referenced a prior diagnosis of PMLE and noted upon physical examination "multiple skin changes...such as macular solar lentigines (brown spots), vitiligo (white macules), poiki[l]oderma (reddish brown pigmentation in chr[onic] sun-exposed areas) due to aging & chronic sun exposure, & dry hyperkeratotic lesions on his dorsal [right] hand."  The examiner provided a negative opinion as to direct service connection.  The rationale stated that the Veteran "has chronic skin lesions related to aging plus cumulative sun exposure over the years causing skin damage."  The examiner also stated that "none of [the Veteran's] current skin conditions are Agent Orange presumptive conditions.  Also, PMLE is NOT an Agent Orange presumptive condition."

Upon review, the Board finds that remand is required for an additional VA opinion.  First, with respect to the portion of the rationale referencing herbicide agent exposure, the rationale essentially is based entirely on the fact that none of the Veteran's skin disabilities are entitled to presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e) (2017).  The United States Court of Appeals for Veterans Claims has held, in the context of an opinion considering the issue of herbicide agent exposure, that "a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face."  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the opinion on direct service connection with respect to the issue of herbicide agents is inadequate and on remand a new opinion with respect to the issue of herbicide agents is required, as outlined further in the remand directives below.

In addition, as referenced, the examiner related some of the Veteran's skin disabilities to sun exposure.  The Veteran's representative stated in an October 2017 Written Brief Presentation that "[t]he Examiner failed to take into consideration of the excessive UV exposure the [V]eteran endured while serving in the tropical environment of Vietnam as a possible cause and/or source of aggravation for his PMLE" and that "an addendum medical opinion should be obtained regarding the possibility of causation and/or aggravation of the [V]eteran's PMLE by excessive UV exposure he endured while serving in Vietnam."  In light of the representative's contention, while on remand, the medical professional will also be asked to consider this issue when providing the requested opinion.

Right Knee Disability

The Veteran has variously contended that his right knee disability is secondary to his left knee disability, to include essentially as the result of over use of the right knee as a result of the disabled left knee.  See, e.g., October 2008 Veteran Statement (stating that "my right knee is hurting due to the extra stress and dependence I have had to put on it since I have had to favor my left knee with this injury").

The Board remanded this claim in May 2017 for a VA examination and an opinion addressing whether "any identified right knee disability[] was caused or aggravated by his left knee disability."  The Veteran was afforded a VA examination in June 2017 and an opinion was provided.  The opinion provided, however, addressed the issue of direct service connection, rather than the issue of secondary service connection that was requested by the May 2017 Board remand.  As such, remand is required for an additional VA opinion that substantially complies with the May 2017 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998)

Outstanding Records

In a June 2017 statement, the Veteran reported that he had "only" had VA treatment for his right knee condition, his skin condition and his hearing.  A March 2002 VA treatment record noted that the Veteran was "here to establish care."  Records since that time have intermittently been associated with the claims file and it does not appear that the obtained records are complete.  In light of the Veteran's report of only receiving VA treatment related to the claims on appeal, on remand, complete VA treatment records from March 2002 must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from March 2002.
2.  Obtain a VA opinion with respect to the Veteran's bilateral hearing loss disability claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must:

a.  Provide an opinion addressing whether it is at least as likely as not (i.e. 50 percent probability or greater) that a bilateral hearing loss disability was incurred in or aggravated by the Veteran's active duty or is otherwise etiologically related to his active service, to include conceded in-service acoustic trauma. 

In rendering the above opinion, the medical professional is advised that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim, so long as a medically sound basis upon which to attribute the post-service findings to the injury in service is found, in this case - noise exposure.

b.  Numerically interpret the graphical audiogram contained in the STRs that is undated.  

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

3.  Obtain a VA opinion with respect to the Veteran's skin disability claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e. 50 percent probability or greater) that any identified skin disability, to include PMLE, was incurred or aggravated by the Veteran's active duty or is otherwise etiologically related to his active service, to include conceded in-service herbicide agent exposure and/or sun exposure while serving in Vietnam (see October 2017 Written Brief Presentation).

With respect to herbicide agent exposure, the medical professional is advised that the mere fact that a VA presumption has not been established for a particular disorder is not dispositive of the issue of nexus and consideration must still be given to the exposure.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

4.  Obtain a VA opinion with respect to the Veteran's right knee disability claim.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e. 50 percent probability or greater) that any right knee disability was caused or aggravated by the Veteran's left knee disability, to include as the result of over use of the right knee as a result of the disabled left knee.  See, e.g., October 2008 Veteran Statement (stating that "my right knee is hurting due to the extra stress and dependence I have had to put on it since I have had to favor my left knee with this injury").
 
In providing this opinion, the medical professional should consider: (1) whether the Veteran's service-connected left knee disability caused the Veteran to become obese; (2) whether the obesity as a result of the service-connected left knee disability was a substantial factor in causing a right knee disability; and (3) whether a right knee disability would not have occurred but for obesity caused by the service-connected left knee disability.  See VAOPGCPREC 1-2017 (Jan. 6, 2017).

The examiner's attention is invited to the September 2011 VA opinion (relating the Veteran's right knee disability to multiple factors, to include the Veteran's overweight condition) and the June 2017 VA opinion (stating that one of the Veteran's risk factors for osteoarthritis was obesity).  Additional attention is invited to the October 2009 and June 2010 VA examination reports for the left knee, which noted severe effects on exercise related to the left knee disability.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

5.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




